               Case 20-31175 Document 16 Filed in TXSB on 03/04/20 Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

IN THE MATTER OF:                                                                  CASE NO. 20-31175

GRANITE TRUCKING, INC

    DEBTOR                                                                         CHAPTER 11

                                  NOTICE OF APPEARANCE
                                           AND
                   REQUEST FOR SERVICE OF NOTICES AND OTHER DOCUMENTS


      Notice is hereby given that Tara LeDay, of McCreary, Veselka, Bragg & Allen, P.C., P. O. Box 1269,
Round Rock, Texas 78680, will appear as counsel for Burnet Central Appraisal District, in the above-entitled
case, and requests that service of notices and other documents be made upon this attorney of record.

Dated: March 4, 2020

                                                         Respectfully submitted,

                                                         MCCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                         Attorneys for Claimant, Burnet Central Appraisal
                                                         District

                                                         /s/Tara LeDay
                                                         Tara LeDay
                                                         State Bar Number 24106701
                                                         P.O. Box 1269
                                                         Round Rock, Texas 78680
                                                         Telephone: (512) 323-3200
                                                         Fax: (512) 323-3205
                                                         Email: tleday@mvbalaw.com


                                        CERTIFICATE OF SERVICE

    I hereby certify that I have placed a copy of the above Notice of Appearance And Request For Service Of
Notices And Other Documents to Russell Van Beustring, Attorney at Law, 6200 Savoy Dr., Suite 1150,
Houston, Texas 77036; Hector Duran, Jr, U.S. Trustee, 515 Rusk Ste 3516, Houston, Texas 77002, and to those
parties listed on the Court’s Notice of Electronic Filing on March 4, 2020, by Electronic Notification.

                                                     /s/Tara LeDay
                                                     Tara LeDay
